VOTO CONCURRENTE DEL
JUEZ ASOCIADO SEÑOR WOLE.
Durante el curso del juicio en la corte inferior se presentó como prueba la declaración oral de un niño de nueve años de edad. Ciertamente que la corte hubiera cometido error per-mitiendo declarar á este niño sin examinarlo previamente con respecto á su capacidad. Sin embargo, no hay nada en los autos que pruebe que tal declaración, si se dió, fuera con el objeto de perjudicar los derechos del acusado., condición esen-cial para una revocación, según lo prescribe la ley de Mayo 30 de 1904, (p. 11, leyes de la sesión especial, 1904.)
De todo lo que se vé en los autos, el Fiscal pudo haber eli-•minado al testigo, ó las cuestiones acerca ele las cuales decla-ró pudieron haber sido consideradas como inofensivas ó ha-berse probado que el muchacho, aunque menor -de diez años, estaba tan capacitado para contestar como cualquier otra persona. En cualquiera de estos casos la acción equivocada de la corte no hubiera sido perjudicial.
La Corte Suprema de los Estados Dnidos en el caso de Cummingham v. Springer, 204 U. S. p. 653, caso civil, ha de-mostrado que no tomará en consideración el error que no es perjudicial. Pueblo v. Brown, 130 Cal., 592, un caso de homi-cidio ; fué un caso en que se hizo una denuncia ante el tribunal de apelación de que la corte inferior había cometido error al modificar cierta instrucción dada con respecto á personas mo-ribundas. Pero como ninguna de estas declaraciones (dying declarations) fueron presentadas se consideró que la corte inferior no había cometido error alguno. En el mismo caso se dijo que no era error perjudicial el hacer al testigo ciertas preguntas con las que se trataba de probar su capacidad para declarar con respecto á la declaración de un moribundo (dying *424declarations) cuando la misma realmente no fue presentada como prueba.
De igual modo, la naturaleza de la prueba'que dió el Dr. Casalduc con respecto al acusado no fue incluida en los autos.
Sin embargo, cualquier prueba que pudiera ser reflejada en el carácter del acusado, se consideraría, en un caso de ase-sinato, perjudicial á los derechos del acusado, y por tal error, estoy de acuerdo con la sentencia dictada por la corte.